UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4144


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN KIRKLAND MACK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:14-cr-00462-MGL-1)


Submitted:   December 29, 2015            Decided:   February 4, 2016


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Max B. Cauthen, III, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Allen Kirkland Mack appeals his conviction and the 120-

month sentence imposed following his guilty plea to possessing

firearms and ammunition after sustaining a felony conviction, in

violation     of   18   U.S.C.   §§ 922(g)(1),   924(a)(2),     (e)   (2012).

Mack’s attorney initially filed her brief pursuant to Anders v.

California, 386 U.S. 738 (1967), averring that there were no

nonfrivolous issues for appeal but asking this court to review

the reasonableness of Mack’s sentence.           Although informed of his

right to file a pro se supplemental brief, Mack declined to do

so.

      After    conducting    our   Anders   review   of   the   record,    we

identified the following nonfrivolous issue:              what impact, if

any, United States v. McLeod, __ F.3d __, No. 14-4766, 2015 WL

6575673 (4th Cir. Oct. 30, 2015), has on the computation of

Mack’s sentencing range. *       We directed the parties to file merits

briefs addressing this issue.


      *In McLeod, this court held that South Carolina’s second-
degree burglary statute, see S.C. Code Ann. § 16-11-312(B)
(2003), read in conjunction with the statutory section that
defines   the  word  “building”  as   any  structure,  vehicle,
watercraft, or aircraft where any person lodges or lives, where
people assemble for a variety of purposes, or where goods are
stored, see S.C. Code Ann. § 16-11-310(1) (2003), “provid[ed]
elements alternative to generic burglary,” and thus that the
district court could use the modified categorical approach to
determine McLeod’s “crime of conviction.”      McLeod, 2015 WL
6575673, at *4.   We vacated McLeod’s sentence and remanded his
(Continued)
                                      2
     In her merits brief, counsel for Mack argues that, under

McLeod,     Mack’s    prior      South      Carolina      third-degree       burglary

convictions    no    longer       qualify,        categorically,     as   predicate

violent felonies under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e).     Counsel asks us to vacate Mack’s sentence and remand

this case to the district court for resentencing in light of

McLeod.     The Government agrees and likewise asserts that Mack is

entitled to relief under McLeod.                 As discussed below, we affirm

Mack’s conviction but vacate his sentence and remand this case

to the district court for resentencing in light of McLeod.

     First, although not raised as an issue in the Anders brief,

we have reviewed the transcript of Mack’s Fed. R. Crim. P. 11

hearing and conclude that the district court complied with the

requirements    of    Rule       11   in    accepting      Mack’s    guilty     plea.

Moreover,    Mack    did   not    raise     any    Rule   11    objections    in   the

district court, and any omissions from the Rule 11 colloquy do

not amount to plain error.            See United States v. Vonn, 535 U.S.

55, 59 (2002) (holding that an otherwise unraised claim of Rule

11 error is reviewed for plain error); see also United States v.

Dominguez    Benitez,      542   U.S.      74,    83   (2004)   (ruling   that,     to



case for resentencing because the documents available for review
under the modified categorical approach did not conclusively
resolve whether McLeod was convicted of generic burglary.    Id.
at *5-6.



                                           3
establish that a district court’s noncompliance with Rule 11

affected substantial rights, a defendant bears the burden of

showing “a reasonable probability that, but for the error, he

would not have entered the plea”).

     Finally,     our   review      of   McLeod    and   the    other    pertinent

authorities confirms the parties’ position that Mack should be

resentenced in light of McLeod.               Accordingly, we vacate Mack’s

sentence   and    remand     this     case    to   the   district       court   for

resentencing     on   this   basis.      We   dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED IN PART,
                                                                VACATED IN PART,
                                                                    AND REMANDED




                                         4